Title: To James Madison from David Bailie Warden, 23 April 1811
From: Warden, David Bailie
To: Madison, James


Sir,
Washington, 23 April 1811.
My delicate situation renders it an incumbent duty to reply to all the insinuations made against me, which you are pleased to notice, otherwise, I would not dare to renew a subject, which has already, to my regret, occupied you too much.
It has been stated to you, Sir, that ten guineas will cover all expences in the prosecution, and defence of an american Prize case, before the Prize Court, at Paris. It is surprizing, that any person, who is the least acquainted with this business, and who values truth, would venture to make this assertion. In some cases, the expences of printing memoirs alone will amount to that sum; and in all, not less is necessary for registering the papers at the Council of Prizes, copying extracts for a defence, and translating documents, to be filed, which, by a rule of the court, must be executed by one of its sworn translators. I never knew that any lawyer at Paris, took less than thirty Louis, for the defence of a Prize-case, and I have heard of some who received from one to two hundred as a recompense. It is an incontestible fact, that fifty, or sixty Louis is the sum usually paid. If the person, who levelled this report against me, ever resided at Paris, he must have known that the lawyers of that City do not give their labors for nothing. It will be sufficient to mention, that Mr. Russel, chargé d’affaire, at Paris, several months before his appointment, requested me to accompany him to his lawyer, to serve as interpreter, concerning a Prize case, of which he engaged him to prepare the defence, and he refused to take less than fifty Louis, for his labors and expences, altho’ he would not consent to print his memoir in the case. Captain Prendergast, of the Ship Anne of new york, paid fifty Louis for the defence of that vessel—a fact well known to Mr. Mumford, Member of Congress. Were it not tedious, I could adduce many other similar proofs. I had the honor of stating, in a former letter, that Mr. Pichon found that thirty Louis was too small a sum for the defence of a Prize Case; and he insisted on my demanding more from the Captains, or Agents, who had given me powers to superintend their business. This I refused, as it was contrary to our agreement, unless the property were restored. In that event, some recompence was promised him (as is stated on his receipts) which was to be left to the discretion of the Captain, or Agent. I have his letters on this subject. In a case of compromise, which gave him much trouble, he demanded, and received one hundred Louis, but with this I had nothing to do. But how can it be believed, that any American would offer more for the defence of his claim than was usual or just. The more rigid his economy was, the better was his prospect of recompence from the owners of the vessel and cargo. If there were blame, it must attach to the Agents, or to the lawyers, and not to me. The charge is the more unjust (I might with propriety say absurd) as I believe that I am the only Consul, or Commercial Agent, who, in all cases, had refused to accept a Commission. It is known to many persons, now in this Country, whom I could name, how much this subject was discussed, and how well it was understood. The annexed copy of a certificate, from those who employed me in a general, and special manner, in defence of their claims; many of whom visited my Bureau almost daily, who were acquainted with every circumstance concerning every case, and who knew me long and well, will be my defence against malicious insinuations, or false misrepresentations. It cannot be supposed, that it originated from political partiality, for two thirds of the subscribers are federalists, all are men of information and of business, of character and respectability. They were pleased with my labors—that I asked no commission, and that I saved them twenty, or thirty Louis in the prosecution of each case. Let my enemy, if he can, exhibit proofs of my having acted improperly, and, I will furnish a prompt, and I trust, a satisfactory reply. I do not find that I am arraigned by any Individual, who committed his business to my care—nihil veri dicere, nihil falsi omittere, seems to be the motto of the secret enemy who seeks my ruin. I feel secure in point of character. I am not at his mercy: I will meet him in any shape he pleases; I fear him not.
I thought it necessary to leave Mr. Pichon’s certificates, and those of other lawyers, for the sums paid them for defending prize causes, with my agent, at Paris; but, I pledge myself, if required, to deliver them to Mr. Barlow, the American Minister, or to transmit them to the President, or to the Secretary of State of the United States. When I consider my zeal and industry in the prosecution of Prize Causes, my devotion to it during nine, or ten hours per day; the advantages which Americans enjoyed from the facility and privileges granted me by the Attorney General of that Court, and the numerous letters and memoirs which I wrote, I feel deeply injured by any imputation of blame. In some instances I may have been deceived by artful, and corrupt men: I may have erred from ignorance, or from mistake, but never from intention. I have ever felt an abhorrence of every thing mean, illegal, and dishonorable, & I could not willingly betray the trust reposed in me. If I could, for a bribe, have bartered my honesty, and the dignity of my office, there was a time, and opportunity, when I was supposed to have influence as the Secretary of the Minister—when I filled up the Bills, under the Louisiana Convention, and delivered them to the owners, who were ready to make sacrifices in the form of a Commission. Here, there was something worth buying if I had been mean enough to sell myself. The sanction which my conduct received by my appointment, induces me to believe that it is unnecessary to say more concerning the insinuation with regard to the vessel expedited by captain Haley. In a former communication it has, I think, been satisfactorily refuted. To corroborate my statement, I engage to procure certificates after my arrival at Paris. No article could have been shipped without Haleys’ permission, and I challenge him, or any other Individual to prove any collusion on my part, or that I had any interest in the said vessel, or articles intended for embarkation. More than a year elapsed from the time of her departure from France till the annulment of my Consular powers, during which, my conduct was never questioned in relation to this affair, which circumstance, of itself, is a proof of my innocence, for all the particulars of the case were publickly known. If any charge could have been brought against me, the blackest art would not have been practised, and a purse offered, to induce a very promising young man, whom I occasionally employed in my bureau, and whose mother and sister whom he loves, are reduced from affluence to indigence, to perjure himself for the purpose of falsely criminating me. The youth spurned the offer, and preserved his Virtue. This I can prove. The circumstance occurred when I was no longer Consul.
It is not, Sir, to revive painful recollections, or to indulge invidious sentiments, or expressions that I beg leave to make the following observations. If General Armstrong had believed, or even suspected, that I had acted improperly as a man, or as a public officer, would he, after declaring that he had instructions to give the Consulship to mr. Russel, have employed much friendly argument to induce me to accept of the Consulship, of Nantes, or of Havre? Would he, thro Captain Haley, have offered me that of Bordeaux? and after my refusal of all these places, believing me unworthy of public trust, would he have invited me to accompany him home, and offered me his influence to procure from the Government a respectable employment in South America? After Mr. Russel refused to accept my place, do not his letters shew the condition, on which he proposed to continue me in it; and if these do not afford sufficient proof, mr. Devereux, of Baltimore, whom he employed as a mediator, and other individuals to whom I can appeal, will give testimony to this fact. If, in his opinion, I was unworthy of my public situation, of what use to him could have been the certificate, or declaration which he so artfully, and eagerly demanded? for if my conduct, or principles were bad, my written opinion of him would have been of no value? His open note to me, delivered by Mr. McCrae, of which I annex a copy, does not intimate any charge against me: as it states, for some reason, that the appointment was provisional, I adjoin a copy of another Note.
General La Fayette, who was grieved at my fate, wrote to him, at Bordeaux, that the object of my sudden departure for the United States was for the purpose of seeking employment from the government—after his return to this country, he knew that my friends were actively occupied to have me reappointed as Consul at Paris. He knew that for this purpose only I remained at Washington. He declared to Mr. Bullus, Navy Agent, at new york, to Mr. Duane, Mr. Irvine, and Mr Holmes, his relation, and to others, that he would not oppose me in any appointment which I had influence to procure, that he had no charges against me except that I “wanted nerve,” of which I may have occasion to give an explanation. Mr. Duane, to whom I wrote on this subject, thus replies, in his letter of the 6th Instant.
“I never had any conversation with General Armstrong but in the presence of several other persons; once at a dinner given by Mr. Leiper, to many influential men here; and three, or four other interviews, at which there were no less than from three, to twelve persons: on those occasions our discourse concerning you was sometimes general, and sometimes apart to me, and, I declare, that I never heard him say a word to your prejudice, further than that you ‘wanted nerve,’ by which I understood, that your sensibility was constitutional, and that you were more liable to be affected by the collisions of the world, than political men usually are, or than they ought to be for their own comfort—a sentiment which I never thought disparaging to you; but, on the contrary, to be as likely to be the effect of a refined sense of honor, as of any other cause.”
Mr Irvine, Editor of the Whig, at Baltimore, in his letter of the 14th Inst., in reply to mine on this subject, contains the following statement “In speaking of your dispute with General Armstrong, I mentioned to him some conversation I held with you also, that Mr. Duane informed me of his (A’s) having assured him (Duane) that he had nothing to alledge against you, except a want of nerve; and he assured me from Washington that he neither had said, or should profer ought against you to balk your appointment.”
I was recommended, in the warmest manner, to certain Senators by some of Genl. Armstrongs’ acquaintances. If he had charges, or accusations against me, why did he not communicate them to these Gentlemen, or to the government? My public, and private conduct was exposed to public, and private scrutiny during Six months before my appointment. I presented letters of recommendation to Senators from some of the first men in almost every state in this Country. Members of the Philosophical, and literary Societies, of different Cities, employed an active interest in my favor. The letters, which I brought to this Country, from Baron Humboldt, Bishop Gregoire, Michaux, Delile, and twenty other gentlemen, friends to the United States, and distinguished by their scientific labors, and moral character, prove my standing at Paris. Need I mention, Sir, your nomination of me to the Senate, and the unanimous vote of that body in my favor, which was honorably noticed in newspapers of every description, all which are signal proofs of the confidence placed in my character—I might add another, the management of claims, at Paris, to an immence amount for which I have lately received instructions & procurations. Under such circumstances, I trust, Sir, that you will relieve me from suspence, and painful anxiety. Having full confidence in your justice, I know that you will not suffer my fortunes to be injured by vague insinuations which were perhaps intended, after my departure, to operate more against the government than against me. A sense of duty induced me to institute a prosecution for a libel which stated, that I was employed in vending french Licences. The Editors of the Evening Post, of new york, in which it appeared, refused to reveal the name of the author of this Calumny, but they have proclaimed my innocence, by publishing, in the same paper, of the 10th Inst, that the two charges of the libel, furnished by my secret enemy, were equally false. If General Armstrong had charges against me, it is to be presumed that he would have forwarded them when he remonstrated against my appointment.

My Counsellors and friends, at New york, write to me thus on this subject—“your fate depends on the government, and when we know the justice and Magnanimity which preside in that quarter, we are convinced, that if it be thought necessary, General Armstrong will be called upon to give proof of his accusations: if they be frivolous, of which we have no doubt, you will be forwarded on your mission without further delay. If he has insinuated charges, which are not substantiated, he is not entitled to credit.”
It may not be improper, Sir, to seize this occasion to observe, that the expression, in my last letter to General armstrong, before he annulled my powers, which has attracted particular notice, was dictated with candor, & sensibility. I had often felt neglected, & wronged. Yet I declared, “that unless he became my enemy, I could not be his” that I was willing to forget the past, and that my friends, who interceded with him, for my continuance in office, would not be unmindful of the favor. I wrote what I felt at the moment—the plain and undisguised truth. I shunned artifice, which I might have employed, for I had then received, by the Hornet, communications from officers of the Government, and letters from Mr. Bullus, Dr Mitchill, and others assuring me, that I would be continued in office. Mr. Duane, gave the same information, in a letter, which was suppressed. Lieutenant Millar bearer of dispatches by the Hornet was addressed to me, in official capacity, from a supposition, that General Armstrong had left Paris. All this I concealed from a desire of shewing, what I more than once expressed, that he might exercise the same authority over me, as over other Consuls, and continue, or suspend my Consular functions. I have thus, Sir, given a statement of particular facts which will enable you to form a judgement concerning my conduct in those affairs, in which it has been secretly attacked. The injury to my character and fortunes which the insinuations against me were intended to operate, and the poignant feelings which they have naturally roused, will, I trust, serve as an apology for the length of this communication, and the self applause it contains, which, coming from me, in conjunction with almost any other subject, would be egotism itself. My plea is that of necessity. I am, Sir, with profound respect, your most obedient and very humble Servant
David Bailie Warden
